Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s election without traverse of Group I (claims 1-13, and 18-19) in the reply filed on 08/11/2022 is acknowledged. Group II includes claims 14-17 which is directed to non-elected group of invention. 
The elected species are as follows:

    PNG
    media_image1.png
    358
    651
    media_image1.png
    Greyscale

Upon reviewing the elected species requirement, the requirements for claims 1-2, 5-6, and 13 are withdrawn.
3. 	Claims 1-19 are pending.
Claims 14-17 are withdrawn because they are directed to non-elected invention, and claim 11 is withdrawn because the claim is directed to non-elected species. 
Claims 1-10, 12-13 and 18-19 are under the examination. 
Claim Rejections - 35 USC § 112 (b) Indefiniteness
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-10, 12-13 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 are directed to a biosensor.  Claim 1 recites “wherein the nucleic acid cleaving enzyme is activated upon contact with the analyte, thereby cleaving the nucleic acid substrate to release a cleavage product comprising the detection moiety; and wherein the nucleic acid binding molecule binds to the cleavage product”. 
Similarly, claim 13 recites “wherein each of the one or more additional nucleic acid enzyme is activated upon ….., thereby cleaving….a detection moiety;” and  “wherein the biosensor further comprises one or more additional nucleic acid binding molecule……. bind to one of the one or more additional cleavage products”.  
These recitations are process steps using the biosensor with its recited structures. Thus, the claims are confusing because the claims are directed to an apparatus as a biosensor and its structures, however, the recitations of the claim include the use of the biosensor.  It is unclear whether infringement occurs when one creates a biosensor with elements (a) and (b) as claimed or whether infringement occurs when the nucleic acid cleaving enzyme is activated, cleaves, and releases, and then binding occurs.  This is especially unclear because the analyte is not a required element of the biosensor.  
MPEP states that "[A]pparatus claims cover what a device is, not what a device does." [MPEP 2114. II].
Further, MPEP states that “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112.” [MPEP 2173.05 (p) II]. Claims that mix apparatus and method limitations (such as functions or actions of a user) are indefinite when the boundaries are unclear. [see example of In re Katz (Fed. Cir. 2011), MPEP 2173.05 (p) II].
Claim 4 is confusing because it recites “wherein the microzone is about 0.5 mm to 5 mm in diameter. The microzone recited in the claim does not recite any particular shape of the microzone (e.g. square or circular). In addition, there is no dimension requirement in diameter in prior claim 1 or in claim 4 for this limitation. For example, if the microzone in claim 1 is either square or rectangular shape, their dimension- measurements cannot be presented in a diameter because the diameter is described as the length of a line between two points on a circle that intersects the center point; it is equal to twice the value of the radius. The units used to describe the diameter ultimately depend on the context in which it is being measured and reported.
Claim 8 is confusing because the recitation as “microzone is created by hydrophobic material printing” is directed to a process step and therefore renders the metes and bounds unclear. The limitation in the present tense sets forth an additional method limitation within the claim. (see above)
With regard to claim 19, the recitation as “one or more of a) container, b) buffer, c) washing solution, d) detection system……..(g) one or more additional nucleic acid binding molecules” is confusing. Therefore, the claim renders the metes and bounds unclear. For example, it is unclear which recited elements the “one or more” refers to. It is unclear whether the kit further comprises one or more of container; OR one or more of buffer OR one or more of recited a, b, c, d. etc. It is unclear how “one or more additional nucleic acid substrates OR one or more additional nucleic acid cleaving enzymes OR one or more additional nucleic acid binding molecules” are further comprised in the biosensor. For example, one or more additional nucleic acid substrate coupled to the same first support OR one or more additional nucleic acid substrate coupled to another first support.
Claims which are rejected but not specifically addressed, are indefinite because they depend from a claim which is addressed and do not remedy the issue of indefiniteness. 
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim 1-3, 5-7, 10, and 18 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Lu (Lu et al. WO2007/109500A1, publication date of 27 September 2007). 
	With regard to claim 1 (a), Lu teaches a nucleic acid substrate modified with gold nanoparticles that is pre-hybridized with DNAzyme dried onto a conjugated pad of a lateral flow device for detection of an analyte [e.g. Pb (II)] (Example 5-7, para 0077-0079 Fig. 4, para 65, para 0083). (Limitation of claim 2)
Lu teaches a nucleic acid substrate having a gold nanoparticle attached at 5’ end and a biotin moiety attached at the 3’end (i.e. chimeric substrate SH-mem-biotin-2 which has a thiol group on the 5' end and a biotin moiety on the 3' end) (para 0081, 0065, Table 1). Lu teaches the nucleic acid substrate functionalized gold nanoparticles and the nucleic acid enzyme (NAE) (i.e. 17E+2-3) were hybridized (see para 0085, para 0065, Fig 4, Fig 1 B).  The hybridized structure is a nucleic acid substrate coupled a first support (gold nanoparticle) and a nucleic acid cleaving enzyme.  The structure is also a nucleic acid cleaving enzyme comprising a nucleic acid substrate coupled to a first support (gold nanoparticle).  The nucleic acid cleaving enzyme “comprises” the substrate because it is attached to it by hybridization, and thus is a partially double stranded molecule.   
Lu further teaches that the substrate modified with gold nanoparticles pre-hybridized the DNAzyme were dried onto conjugate pad (170) (i.e. a glass fiber) (see para 0079, para 0085, para 0065, Fig 4, Fig 1 B).
Furthermore, Lu teaches the gold particle is a detection label (see para 0063) for detection of color development (see para 0079, Fig. 4), indicating the gold nanoparticle is a colored label (i.e. colorimetric detection). (Limitation of claim 10).
With regard to claim 1 (b), Lu teaches a capture DNA (Capture-SH-mem-biotin-2) applied on the membrane of a test zone in the lateral flow device, and the capture DNA is complementary to the 5’ cleavage substrate product (Example 5-7, para 0078-0079, Table 1, Fig 4), indicating the complementary capture nucleic acid is coupled to the membrane. These teachings of Lu show the lateral flow device comprises a nucleic acid binding molecule coupled to a microzone on a second support that binds to the cleavage product.  The “test zone” of Lu is the microzone of the instant claim.  
	Thus, Lu teaches a biosensor for the detection of an analyte comprising all the recited structures of claim 1 (a) and (b). In addition, these structures are capable of functioning in the presence of an analyte as set forth in the final three “wherein” clauses of claim 1 (Examples 5-7). The claimed and prior art products are same in structure, thus, functional requirements are inherent characteristics of the prior art (see MPEP 2114.01). The structures of biosensor by Lu inherently possess the functionally defined limitation of the claimed biosensor. 
	Lu teaches all the limitations of claims 1-2, and 10.
With regard to claim 3, Lu teaches the single stranded DNA substrate molecules (SH-mem-biotin-2) and DNAzyme (17E) as shown in Table 1 (see para 0078-0085), indicating 17E to catalyzes the cleavage of the substrate [i.e. 17S at “rA” ribo-adenosine base linkage], indicating that nucleic acid cleaving enzyme is RNA-cleaving DNAzyme. 
The capture DNA [as shown in Table 1] shows a short nucleic-acid- molecules, thus, Lu teaches nucleic acid binding molecule is an oligonucleotide.

    PNG
    media_image2.png
    349
    1008
    media_image2.png
    Greyscale

With regard to claim 5, as described above, Lu teaches the nucleic acid substrate functionalized gold nanoparticles and DNAzymes were hybridized (see para 0085, para 0065, Fig 4, Table 1), indicating the first support comprises gold nanoparticles and the nucleic acid cleaving enzyme is coupled to the first support by covalent or non-covalent immobilization chemistry.
With regard to claim 6, The DNAzyme is considered to be coupled to the gold nanoparticle by ‘thiol chemistry” because the gold nanoparticle is functionalized with the substrate which as a thiol group on the 5’ end, and the substrate is hybridized with DNAzyme as shown in Figure 4 (see para 0081, 0065, Table 1). 
With regard to claim 7, Lu teaches placing capture DNA (Capture-SH-mem-biotin-2) on the membrane in the visualization zone in the lateral flow device (see para 0065, 0078-0079, Fig 1B), as described above. Lu teaches that the membrane is cellulose membrane (see para 0070), thus, the cellulose membrane is paper or paper-based product.
With regard to claim 18, Lu teaches the recited biosensor of claim 1 as described above. Lu teaches the lateral flow devices may provide the user with a simple “all in one” kit (para 004). Lu teaches how to detect an analyte using the components of the lateral flow device (e.g. detection of a lead analyte) (Example 7 para 0084-0085, also see claims 28-34). In addition, MPEP 2112.01 (III) states that written instructions are added to a known product, an instruction limitation that is a limitation "informing" someone about the existence of an inherent property of that method is added to a method known in the art. Thus, the recited instruction limitation is a non-functional printer matter that does not distinguish claimed product from otherwise identical prior art product. Accordingly, Lu teaches a recited kit for detecting of an analyte. 
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
9.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lu (Lu et al. WO2007/109500A1, publication date of 27 September 2007), as applied to claims 1-3, 5-7, 10, and 18 above, in view of Wu (Wu et al. ACSNANO: 2010; Vol 4; No.10: 5897-5904) and Anfossi (Anfossi et al. Analytical and Bioanalytical Chemistry; 2019; 411:1905–1913).
	The teachings of Lu, as applied to claims 1 and 18 above, are fully incorporated here.
Lu teaches buffer solutions (b) for performing the lateral flow device (para 0085, 0082) and dipping the lateral flow test strip in a buffer (para 0079, 0085). Lu teaches re-dispersing the nanoparticle in aqueous solution and centrifugation for two or more time (para 0082), indicating washing the nanoparticles using aqueous solution (i.e. washing solution) (c). These uses of buffer solutions and aqueous solution show requiring a container or more than one container (a). Lu teaches detection of color change in the assay using the lateral flow device, for example, producing a red color bands that indicate that presence of an analyte [e.g. Pb(II)] (para 0079)], indicating detection comprises color changing dye (d). Thus, Lu teaches the kit comprising recited elements of (a-d).
Lu does not teach the kit comprising “e) one or more additional nucleic acid substrates, f) one or more additional nucleic acid cleaving enzymes each capable of being activated by one of one or more additional analytes, and g) one or more additional nucleic acid binding molecules”.
Wu teaches two DNAzymes and their substrates for multiplexed detection assay of heavy metal ions (see abstract, Table 1). Wu teaches performing multiplex detection for two metal ions (i.e. Pb2+ and Cu2+) in an assay using two DNAzymes for Pb2+ and Cu2+ (i.e. Pb-Enz and Cu-Enz) and two substrates (Pb-Sub and Cu-Sub) in an assay (see Table 1, Fig. 1, abstract). Wu teaches DNAzymes are attached onto the surface of quantum dots (QDs) (see abstract, Fig. 1). Wu further teaches cleaving of the DNAzyme substrate in the presence of the target metal ions (Fig. 1). Thus, Wu teaches having one or more additional nucleic acid substrates and one or more additional nucleic acid cleaving enzymes each capable of being activated by one of one or more additional analytes.
In addition, Anfossi teaches a lateral flow assay device that is a multiplex assay device comprising three different colored specific probes on different nanoparticles (i.e. three metal nanoparticles probes, they are three antibodies, each labelled by different metal nanoparticles) for detection of three different analytes; and capture reagents in three test lines of the device (i.e. three specific antibodies to form three test lines) (see abstract, Fig. 1, p 1906 col 1-2, p 1908 col 1 para 1, p 1909 col 2 para 2).
Thus, it would have been prima facie obvious prior to the effective filing date of the claimed invention for one of ordinary skill in the art, to have had one or more additional substrates; and one or more nucleic acid cleaving enzymes for one or more analytes, as taught by Wu in the kit having a lateral flow biosensor of Lu. Wu teaches having two DNAzymes and their respective substrates for detection of two analytes in one assay. Wu does not teach having one or more nucleic acid binding molecules in the assay. However, Anfossi teaches a multiplex lateral flow assay device having three metal nanoparticles probes with three colored species, and their respective capture probes in the test lines. Lu teaches that “nucleic acid enzymes which will cleave the same substrate, but in the presence of different analytes, may be prepared” (para 0058). Lu teaches visualization area may include one or more capture species that bind the visualization species (para 0043). These teachings of Lu suggest having more than one DNAzymes and substrates, and respective nucleic acid nucleic acid binding molecules for multiplexing in the assay. Thus, the skilled artisan would have found it obvious to have included one or more additional substrates/ nucleic acid cleaving enzymes, and one or more additional complementary nucleic acid binding molecules as capture species for enabling detection of more than one analyte in the kit of Lu. The claim would have been obvious to one of ordinary skill in the art to have applied the technique of multiplexing with additional substrates, DNAzymes and nucleic acid binding molecules for detection of more than one analyte, as taught by Wu and Anfossi, to improve the kit of Lu, in order to have predictable results of having the kit that is sensitive and portable; and easy identification of tested analytes; and to enable detection more than one analyte.  
10.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lu (Lu et al. WO2007/109500A1, publication date of 27 September 2007), as applied to claims 1-3, 5-7, 10, and 18 above, in view of Wu (Wu et al. ACSNANO: 2010; Vol 4; No.10: 5897-5904), Anfossi (Anfossi et al. Analytical and Bioanalytical Chemistry; 2019; 411:1905–1913) and Li (Li et al. Anal. Chem.; 2015; 87:4829−4835).
	The teachings of Lu, as applied to claims 1 and 18 above, are fully incorporated here. The teachings of Wu and Anfossi, as applied to claim 19 above, are fully incorporated here.
Claim 13 is interpreted as one or more additional recited structures on the first support, and one or more additional recited structures on the second support are added to the same physical support (i.e. a first support and a second support) of claim 1, because of the recitation of “the first support” and “the second support”. Thus, claim 13 requires a complex of recited structures on a first and a second support. 
  Wu teaches two DNAzymes and their substrates for a multiplexed detection assay of heavy metal ions (see abstract, Table 1). Wu teaches having one or more additional nucleic acid substrates and one or more additional nucleic acid cleaving enzymes each capable of being activated by one of one or more additional analytes, as described above.
Anfossi teaches a lateral flow assay device that is a multiplex assay device comprising required structures on the assay strip to detect multiple analytes, as described above. 
As described above, gaining knowledge from Lu, Wu and Anfossi, the skilled artisan would have found it obvious to have included one or more additional substrates/ nucleic acid cleaving enzymes, and one or more additional complementary nucleic acid binding molecules as capture species for multiplexing enabling detection of more than one analyte in the biosensor of Lu.
 However, Lu in view of Wu and Anfossi does not teach the biosensor further comprising one or more additional recited structures on the first support, and one or more additional recited structures on the second support.
Li demonstrates adding more than one DNAzymes and their respective substrates with labels coupled to one support (e.g. a first support) (see Scheme 1, abstract, p 4830 col 1-2 through p 4831 col 1). In Scheme 1, Li teaches two DNAzyme (Zn-Enz and Cu-Enz) and their two substrate strands (Zn-Sub and Cu-Sub) hybridized on a gold nanoparticle for detection of two analytes (e.g.  Zn2+ and Cu2+) (see p 4830 col 1-2 through p 4831 col 1). Thus, Li teaches a biosensor comprising one or more nucleic acid substrate coupled to a DNAzyme-modified gold nanoparticle (i.e. a first support) and one or more nucleic acid cleaving enzymes; OR one or more nucleic acid cleaving enzymes each comprises one or more nucleic acid substrates coupled to a DNAzyme-modified gold nanoparticle (i.e. a first support). Li also teaches one or more nucleic acid substrates comprise a detection moiety; and one or more nucleic acid cleaving enzyme specific to one or more additional analytes. 

    PNG
    media_image3.png
    501
    975
    media_image3.png
    Greyscale

Thus, it would have been prima facie obvious prior to the effective filing date of the claimed invention for one of ordinary skill in the art, to have had more than one DNAymes and substrates comprising a detection moiety coupled to one support (e.g. a first support), as demonstrated by Li, in the biosensor of Lu in view of Wu and Anfossi, to enable detecting multiple analytes simultaneously with a high specificity and enzyme stability (see p 4837 col 1 para 1 and abstract). Anfossi teaches a multiplex lateral flow assay strip comprising three different three metal nanoparticles probes for detection of three analytes (e.g. three antibodies) and capture probes (e.g. detection antibodies- three specific antibodies) are coated on the membrane of the strip to form thee test lines (see abstract, Fig. 1, p 1906 col 1-2, p 1908 col 1 para 1, p 1909 col 2 para 2), indicating concentrating binding molecules at more than one microzones on a support (e.g. second support). Thus, the skilled artisan would have found it obvious to have included more than one substrates/ DNAzymes on a first support and more than one nucleic acid binding molecules on more than one microzones on a second, for enabling detection of more than one analyte in the biosensor of Lu. The claim would have been obvious to one of ordinary skill in the art to have applied the technique of adding additional substrates and DNAzymes on a first support and additional (complementary to the cleaved substrate) nucleic acid binding molecules to a second support for multiplex detection analytes, as taught by Li, Wu and Anfossi, to improve the biosensor of Lu  in order to have predictable results in having multiple DNAzymes/substrate on a gold nanoparticle for detecting multiple analytes simultaneously with a high specificity and enzyme stability.
11.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lu (Lu et al. WO2007/109500A1, publication date of 27 September 2007), as applied to claims 1-3, 5-7, 10, and 18 above, in view of Needham (Needham et al. Pub. No. US 2017/0219573).
The teachings of Lu, as applied to claim 1 above, are fully incorporated here.
With regard to claim 4, which depends from claim 1, Lu does not teach that the microzone is a circle, which is implied in claim 4 by the requirement of a diameter, and   Lu does not teach that the microzone is about 0.5 mm to 5 mm in diameter.
Needham teaches a multiplex lateral flow device for detection of analytes comprising a test sample receiving region and a capture membrane region (abstract, Fig. 1-3, para 0020-0021 and 0098). Needham teaches the capture region comprises one or more solid dried labeled detector reagents in one or more localized subregions (e.g. spots) (para 0021, 0054). Needham teaches that a labeled detection reagent is specific for analyte that is spotted and dried on membrane (e.g. spots at region 28 or region 30, or more spots) (see para 0051, 0054-0056, and 0077; Fig 1-3). Needham teaches size of each sport (e.g. circular) is about 0.5-5mm2 (see para 0056) or a circular shop spot comprising dry labeled detection agent having a diameter of about 1.5-2.5 mm (para 0058).
It would have been prima facie obvious prior to the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the biosensor taught by Lu to have had a circular microzone about 1.5-2.5 mm in diameter, as taught by Needham. Lu teaches applying 4 µl of the capture DNA on the cellulose membrane (180 in Fig 1 B) in the visualization zone (para 0078, para 0070).  However, Lu does not teach any diameter requirement of the microzone. Needham teaches that same solid labeled detection reagent may be present in two or more different spots or only in a single spot; OR a single spot may contain multiple unique detection reagents (para 0021, para 0077 Fig 3 D, para 0080). Thus, it would have been obvious for one having skill in the art to have had each microzone having a size in a diameter (e.g. 1.5-2.5 mm in diameter for a circular spot detection zone) as taught by Needham for the visualization zone in the lateral flow device by Lu, in order to have a very small footprint that can be further multiplied (para 0017). The claim would have been obvious to one of ordinary skill to have applied the known technique to a known device ready for improvement to yield predictable results.
12.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lu (Lu et al. WO2007/109500A1, publication date of 27 September 2007), as applied to claims 1-3, 5-7, 10, and 18 above, Preechakasedkit (Preechakasedkit et al. Biosensors and Bioelectronics; 2018; 102: 27–32), as evidenced by Lu 2010 (Lu et al. Analytical Chemistry; 2010; 82: 329-335).
The teachings of Lu, as applied to claim 1 above, are fully incorporated here.
With regard to claim 8, which depends from claim 1, Lu does not teach that the microzone is created by hydrophobic material printing.  This is being considered as a product by process limitation.  A microzone “created” by hydrophobic material printing encompasses a microzone that is surrounded by wax, for example.  
Preechakasedkit teaches a wax-printed paper-based lateral flow device biosensor for sandwich enzyme-linked immunosorbent assay (ELISA) to detect an analyte (see abstract, Fig 1, p 28 col 2 para 4). Preechakasedkit teaches the wax-printing on nitrocellulose membrane to create barriers in the device, indicating a hydrophobic material printing (p 28 col 2 para 5 through p 29 col 1, Fig 1). Wax can form hydrophobic walls in nitrocellulose membrane which can either form channels to direct the flow or form independent reaction zones (see Lu 2010, Fig 1, p 330 col 2 para 1). Preechakasedkit teaches a test zone (e.g. area ii) on the wax printed pad that was created by hydrophobic material printing (see p 29 col 1 para 1, Fig 1).  
It would have been prima facie obvious prior to the effective filing date of the claimed invention for one of ordinary skill in the art to have created the microzone of Lu by hydrophobic material printing (i.e. detection zone with hydrophobic barrier via hydrophobic material printing) the lateral flow device as taught by Preechakasedkit, in order to have a biosensor on a nitrocellulose membrane that is portable, low cost and simple (see abstract, p 31 col 2 para 3, p 28 col 1 para 3-4). Using the known technique of creating microzone via hydrophobic wax printing by Preechakasedkit would have been obvious to one of ordinary skill. 




13.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lu (Lu et al. WO2007/109500A1, publication date of 27 September 2007), as applied to claims 1-3, 5-7, 10, and 18 above, in view of Wang (Wang et al. Colloids and Surfaces B: Biointerfaces; 2018; 169: 305–312).
The teachings of Lu as applied to claim 1 are fully incorporated here.
With regard to claim 9, which depends from claim 1, Lu teaches using capture DNA (i.e. nucleic acid binding molecules) coupled to the second support in the visualization zone as described above (see para 0078, Table 1). 
Lu does not teach capture DNA is conjugated to biotin, and the second support is conjugated to streptavidin, and wherein the biotin is bound to the streptavidin.  
However, Lu teaches forming a streptavidin-biotin complex with biotinylated nucleic acid sequence and streptavidin on the membrane (see Fig. 4, Table 1), for example, when uncleaved substrate with a label (gold-nanoparticle) is captured by streptavidin in the presence of the analyte (e.g. Pb (II)).         
         
    PNG
    media_image4.png
    662
    631
    media_image4.png
    Greyscale

Wang also teaches a test strip biosensor for rapid Pb2+ detection using DNAzyme (see abstract, Fig. 1, Table 1).  Wang teaches an immobilized capture DNA on a lateral flow device in a test zone where the capture DNA is conjugated to biotin and the support is conjugated to streptavidin (Fig. 1, p 306 col 1 para 1-2, p 308 col 2 para 1).    
Thus, it would have been prima facie obvious prior to the effective filing date of the claimed invention for one of ordinary skill in the art to have substituted the attached capture probes taught by Lu with the biotin/streptavidin attached capture probes taught by Wang since both references teach lateral flow devices with capture probes coupled to them. The skilled artisan would have found it obvious to have had streptavidin-biotinylated nucleic acid binding molecules in the test zone in the sensor, because the known product with known function, would have yielded predictable results of having a biosensor with capture probes attached to the surface.
14.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lu (Lu et al. WO2007/109500A1, publication date of 27 September 2007), as applied to claims 1-4, 7, 10, 13 and 18-19 above, in view of Tram (Tram et al. Chem. Int. Ed.; 2014; 53: 12799 –12802).
The teachings of Lu, as applied to claims 1, and 10 above, are fully incorporated here.
With regard to claim 12, which depends from claim 10, Lu does not teach the colorimetric detection comprise an enzyme moiety that is urease. 
Tram teaches using DNAzymes biosensor based on colorimetric detection which comprises urease coupled to the DNAzyme for detection of bacteria (abstract). Particularly, Tram teaches using Aptazyme and urease conjugated to a DNA oligonucleotide for detection of a target, and releasing urease upon target-induced cleavage (Fig. 1, p 12799 col 2 para 2 through p 127800 col 1 para 1). The free urease hydrolyzes urea in the presence of a litmus dye (Fig. 1) and elevates the pH value of the test solution that is indicative of the presence of analyte (abstract and Fig. 1). 
Thus, it would have been prima facie obvious prior to the effective filing date of the claimed invention for one of ordinary skill in the art, to have substituted the gold-nanoparticle in the biosensor of Lu, with urease as taught by Tram. Lu teaches having a nucleic acid substrate attached to a gold nanoparticle (detection moiety) at the 5’ end is pre-hybridized with DNA enzyme that is dried on the conjugated pad (a glass fiber conjugated pad) (Fig. 4, para 0065, 0079-0081), indicating coupling substrate and DNAzyme to a first support (the conjugated pad). Lu teaches the gold nanoparticle is colorimetric detection moiety (see para 0079).  Both Tram and Lu teach detection moieties that are colorimetric detection for detection of cleaved substrate in DNAzymes biosensors. Furthermore, it would have been obvious to one skilled in the art to have substituted one component for the other because the use of pH sensitivity dyes or pH paper strips are cheap and widely available; and urease-based calorimetric detection is capable for producing detection signals upon DNAenzyme cleave of its substrate in the presence of the analyte (p 12801 col 2 para 3, p 12799 col 1).
Double Patenting
15.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
16.	Claims 1-3, 5-10, 12-13, and 18-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-12, and 15- 17 of co-pending Application No. 16875707, in view of Lu (Lu et al. WO2007/109500A1, publication date of 27 September 2007).
	With regard to instant claim 1, the co-pending claims 1-3, and 16 teach an immobilized biosensor in the sensor zone is immobilized to a solid support that comprises (a) sensor nucleic acid molecule comprising a first region comprising a nucleic acid-cleaving catalytic nucleic acid probe specific to the analyte and a second region comprising a nucleic acid sequence having a linkage substrate and a releasable tag nucleic acid molecule [Limitation of instant claim 1 (a)]; and
(b) a reporter conjugated to the releasable tag nucleic acid molecule of the sensor nucleic acid molecule or an adapter nucleic acid molecule conjugated with a reporter, wherein the adapter nucleic acid molecule comprises a nucleic acid sequence complementary to the releasable tag nucleic acid molecule or a portion thereof, or sufficient complementarity that provides a strong enough interaction to prevent dehybridization, wherein the adapter”. [Limitation of instant claim 1 (b)], indicating having nucleic acid binding molecule in the biosensor.
The co-pending claims 1-3, 10-11, and 16-17 teach the reporter to produce a color signal for detection of the analyte and the reporter is the reporter enzyme or gold nanoparticle (claims 2-3,17) or the reporter enzyme is urease (claim 17) (Limitation of instant claims 10 and 12).
The above teachings of the co-pending claims indicate the reporter (i.e. detection moiety) is conjugated to the releasable tag nucleic acid molecule of the sensor nucleic acid molecule. [Limitation of instant claim 1 (a)].
With regard to instant claim 1 (b), the co-pending claims do not teach the limitation of “a nucleic acid binding molecule conjugated to a microzone on a second support”, although the copending claims teach having a nucleic acid binding molecule in the biosensor. 
The teachings of Lu as applied to instant claims 1-3, 5-7, 10, and 18, above are fully incorporated here. 
Lu teaches the limitation of “a nucleic acid binding molecule conjugated to a microzone on a second support” (see above).
Thus, it would have been prima facie obvious prior to the effective filing date of the claimed invention for one of ordinary skill in the art, to have had a nucleic acid binding molecule (e.g. adapter nucleic acid molecule) conjugated to a microzone on a second support” as taught by Lu, in the immobilized biosensor of the copending claims, in order to have visualization area where one or more capture species bind the visualization species on a membrane of the biosensor (para 0043, para 0047).
With regard to instant claims 2-3, the co-pending claims 8-9 teach the linkage substrate comprises a ribonuclease linkage substrate, and the nucleic acid cleaving enzyme comprises DNAzymes, indicating an RNA-cleaving DNAzyme. The co-pending claim 9 teaches the DNAzymes comprises a sequence of one of SEQ ID NO: 1-14 or 28-36. For example, SEQ ID NO: 28 comprises 47 nucleotides, indicating the cleaved substrate nucleic acid is an oligonucleotide, thus, the complementary adapter nucleic acid molecule is an oligonucleotide. 
 With regard to instant claims 5-6 and 9, the co-pending claim 4 teaches the solid support comprises agarose beads, optionally the biosensor is immobilized to the agarose beads by biotin-streptavidin interaction, indicating the sensor nucleic acid coupled to the first support by covalent or non-covalent chemistry. The co-pending claim 1 teaches the immobilized biosensor in the sensor zone is immobilized to a solid support (e.g. agarose beads), and the immobilized biosensor comprises the adapter nucleic acid molecule (i.e. nucleic acid binding molecule), indicating nucleic acid binding molecule is conjugated to biotin and the second support is conjugated to streptavidin, and a biotin bound to the streptavidin. 
With regard to instant claim 7, the co-pending claim 7 teaches the lateral flow biosensor device comprises nitrocellulose paper, a polymer support layer and a hydrophobic material. The co-pending claim 4 teaches that the solid support comprises agarose beads. These teachings of the claims indicate the second support comprises paper-based product or agarose beads. 
With regard to instant claims 13 and 18, the co-pending claims 1 and 15 teach a kit comprises the lateral flow biosensor device in claim 1, one or more components required thereof, and instructions for use of the kit for detecting a microorganism. Thus, it would have been prima facie obvious prior to the effective filing date of the claimed invention for one of ordinary skill in the art, to have had one or more of recited structures on the first support and the second support, in order to have the biosensor capable for detecting more than one analyte (Limitation of instant claim 13).
With regard to instant claim 19, the co-pending claims 1, 12, 15-16 teach the lateral flow biosensor having buffer (e.g. buffer running to the buffer zone), indicating   requiring a container or more than one container to run the buffer. The co-pending claim 3 teaches a reporting solution in detection zone. The requirement for washing solution for lateral flow biosensor device was well-known in the art prior to the effective filing date of the invention for one having skill in the art (e.g. water). In addition, the co-pending claim 15 teach the comprises the lateral flow biosensor device one or more of the components of the claim 1, indicating the lateral flow biosensor comprises one or more of the recited components in the claim 1, for example, one or more detection moiety, nucleic acid substrate, nucleic acid cleaving enzymes and the adapter nucleic acid molecule. 
Accordingly, the co-pending claims in view of Lu teach the limitations of instant claims 1-3, 5-10, 12-13, and 18-19. 
This is a provisional nonstatutory double patenting rejection.
17.	Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-12, and 15- 17 of co-pending Application No. 16875707, in view of Lu (Lu et al. WO2007/109500A1, publication date of 27 September 2007), as applied to claims 1-3, 5-10, 12-13 and 18-19 above, further in view of Needham (Needham et al. Pub. No. US 2017/0219573).
The teachings of the co-pending claims in view of Lu as applied to instant claim 1, are fully incorporated here. 
With regard to instant claim 4, which depends from claim 1, the co-pending claims in view of Lu does not teach that the microzone is a circle, which is implied in claim 4 by the requirement of a diameter, and the copending claims in view of Lu does not teach that the microzone is about 0.5 mm to 5 mm in diameter.
Needham teaches a multiplex lateral flow device for detection of analytes comprising a test sample receiving region and a capture membrane region (abstract, Fig. 1-3, para 0020-0021 and 0098). Needham teaches the capture region comprises one or more solid dried labeled detector reagents in one or more localized subregions (e.g. spots) (para 0021, 0054). Needham teaches that a labeled detection reagent is specific for analyte that is spotted and dried on membrane (e.g. spots at region 28 or region 30, or more spots) (see para 0051, 0054-0056, and 0077; Fig 1-3). Needham teaches size of each sport (e.g. circular) is about 0.5-5mm2 (see para 0056) or a circular shop spot comprising dry labeled detection agent having a diameter of about 1.5-2.5 mm (para 0058).
It would have been prima facie obvious prior to the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the biosensor taught by the copending claims in view of Lu to have had a circular microzone about 1.5-2.5 mm in diameter, as taught by Needham. Lu teaches applying 4 µl of the capture DNA on the cellulose membrane (180 in Fig 1 B) in the visualization zone (para 0078, para 0070).  However, Lu does not teach any diameter requirement of the microzone. Needham teaches that same solid labeled detection reagent may be present in two or more different spots or only in a single spot; OR a single spot may contain multiple unique detection reagents (para 0021, para 0077 Fig 3 D, para 0080). Thus, it would have been obvious for one having skill in the art to have had each microzone having a size in a diameter (e.g. 1.5-2.5 mm in diameter for a circular spot detection zone) as taught by Needham for the visualization zone in the lateral flow device by the copending claims in view of Lu, in order to have a very small footprint that can be further multiplied (para 0017). The claim would have been obvious to one of ordinary skill to have applied the known technique to a known device ready for improvement to yield predictable results.
18.	Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-12, and 15- 17 of co-pending Application No. 16875707, in view of Lu (Lu et al. WO2007/109500A1, publication date of 27 September 2007), as applied to instant claims 1-3, 5-10, 12-13, and 18-19 above, further in view of Preechakasedkit (Preechakasedkit et al. Biosensors and Bioelectronics; 2018; 102: 27–32), as evidenced by Lu 2010 (Lu et al. Analytical Chemistry; 2010; 82: 329-335).
The teachings of the co-pending claims in view of Lu as applied to instant claim 1, are fully incorporated here. 
With regard to claim 8, which depends from claim 1, Lu does not teach that the microzone is created by hydrophobic material printing.  This is being considered as a product by process limitation.  A microzone “created” by hydrophobic material printing encompasses a microzone that is surrounded by wax, for example.  
Preechakasedkit teaches a wax-printed paper-based lateral flow device biosensor for sandwich enzyme-linked immunosorbent assay (ELISA) to detect an analyte (see abstract, Fig 1, p 28 col 2 para 4). Preechakasedkit teaches the wax-printing on nitrocellulose membrane to create barriers in the device, indicating a hydrophobic material printing (p 28 col 2 para 5 through p 29 col 1, Fig 1). Wax can form hydrophobic walls in nitrocellulose membrane which can either form channels to direct the flow or form independent reaction zones (see Lu 2010, Fig 1, p 330 col 2 para 1). Preechakasedkit teaches a test zone (e.g. area ii) on the wax printed pad that was created by hydrophobic material printing (see p 29 col 1 para 1, Fig 1). 
In addition, co-pending claim 7 teaches the lateral flow biosensor device comprises nitrocellulose paper, a polymer support layer and a hydrophobic material.
It would have been prima facie obvious prior to the effective filing date of the claimed invention for one of ordinary skill in the art to have created the microzone of the copending claims in view of Lu by hydrophobic material printing (i.e. detection zone with hydrophobic barrier via hydrophobic material printing) the lateral flow device as taught by Preechakasedkit, in order to have a biosensor on a nitrocellulose membrane that is portable, low cost and simple (see abstract, p 31 col 2 para 3, p 28 col 1 para 3-4). Using the known technique of creating microzone via hydrophobic wax printing by Preechakasedkit would have been obvious to one of ordinary skill. 
The pertinent prior art
19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	The pertinent prior art are Hughes et al. (MRS Adv. 2018; 3(26): 1491–1496) and Chasin et al (PG Pub No: 20070111222). 
Hughes et al. teaches a sensor for detection assay comprising DNAzymes immobilized on agarose microbeads (abstract, page 2). Chasin et al. teaches aptamer-based biosensors comprising DNAzymes attached to a solid support (e.g. agarose beads) (see abstract, para 0099, 0132, Figures)
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.T.J./Examiner, Art Unit 1634                                                                                                                                                                                                        /JULIET C SWITZER/Primary Examiner, Art Unit 1634